Citation Nr: 1000314	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical 
expenses incurred at Parrish Medical Center from November 11, 
2006, to November 12, 2006, for private medical treatment of 
acute cholecystitis and cholelithiasis.

(The issues of entitlement to service connection for a back 
condition and iritis are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a decision of the Department of 
Veterans Affairs (VA), Medical Center in Gainesville, 
Florida.


REMAND

The Veteran seeks payment or reimbursement for emergency 
services rendered for a non-service-connected condition in a 
non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under these 
provisions, the treatment must satisfy all of the following 
conditions:
	
 (1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

 (2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;

 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the Veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
Veteran;

 (5) The Veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

 (6) The Veteran is financially liable to the non-VA provider 
of the emergency treatment;

 (7) The Veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;

 (8) The Veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

 (9) The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. (Eligibility under § 1728 
is neither claimed nor apparent from the record as the 
Veteran was not treated for a service-connected disability.)

38 C.F.R. § 17.1002.

The Veteran was hospitalized from November 9, 2006 to 
November 12, 2006 at a private facility, Parrish Medical 
Center, for acute cholecystitis and cholelithiasis.  A 
cholecystectomy was performed on November 10, 2006.  VA 
conceded his treatment was under emergency circumstances, and 
thus paid for his emergency inpatient treatment at the 
private hospital from November 9, 1006 through November 10, 
2006.  VA paid $1,887.93 of a $36,452.52 bill.

However, VA has not authorized payment or reimbursement for 
the private hospitalization expenses for the remaining time 
period from November 11, 2006 to November 12, 2006.  VA found 
that by November 10, 2006, the Veteran's condition had 
stabilized, such that further payment for medical expenses 
was not authorized by law.  See 38 C.F.R. § 17.121 (2009).  
Although stabilized per the VA, the Veteran remained 
hospitalized at the private hospital until November 12, 2006.

With regard to stabilization, claims for payment or 
reimbursement of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended. 38 C.F.R. § 17.121 (2009).  For the purpose 
of payment or reimbursement of the expense of emergency 
hospital care not previously authorized, an emergency shall 
be deemed to have ended at that point when a VA physician has 
determined that, based on sound medical judgment, a Veteran 
who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability.  Id.  From 
that point on, no additional care in a non-VA facility will 
be approved for payment by VA.  Id.

But effective October 10, 2008, the provisions of 38 U.S.C.A. 
§ 1725 and § 1728 were amended.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veteran's mental health care and also addresses 
other health care related matters.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed 
from the word "may."  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered (1) until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . (2) until such time as a Department facility or other 
Federal facility accepts such transfer if: (A) at the time 
the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (B) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

In the context of the foregoing, the Board notes that while 
some facts are not in dispute, a remand is necessary to 
clarify others.  The Board accepts Parrish Medical Center as 
a facility held out as providing emergency care to the 
public.  Also, because VA has paid the medical expenses 
incurred in the Parrish Medical Center emergency room on 
November 9, 2006, whether or not the Veteran's condition was 
emergent is not at issue.  The VA treatment records further 
indicate that the Veteran is enrolled in the VA health care 
system, and he had received medical services within the 24-
month period prior to the emergency treatment in issue 
herein.  The record shows the Veteran is financially liable 
for the treatment rendered at Parrish Medical Center, and 
there is no evidence to suggest that the condition for which 
the Veteran received treatment was caused by an accident or 
work- related injury.

The remaining issues are at what point the Veteran became 
stabilized such that he could be discharged or transferred to 
a VA or other Federal facility, and whether a VA or other 
Federal facility was feasibly available at that time.  
Additionally, the file does not show whether the Veteran has 
coverage under Medicare, Tricare, or any other health 
insurance plan either through himself or his wife.  In 
addition, the Board notes that the actual claim for 
reimbursement filed by either the Veteran or Parrish Medical 
Center is not of record and should be obtained to review its 
timeliness.  Also, the Board finds that proper notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
has not been issued to the Veteran.

Taking the VCAA issue first, the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In this case, December 2006 letter failed to address the 
evidence necessary to substantiate a claim for unauthorized 
medical expenses pursuant to § 1725.  Because this type of 
notice error is presumed prejudicial, as noted in a recent 
decision by the U.S. Supreme Court, Shinseki v. Sanders, 129 
S. Ct. 1696 (2009), the Veteran should be provided with VCAA 
notice that informs him of the information and evidence 
needed to substantiate his claim for reimbursement of 
unauthorized medical expenses.  The Board finds that on 
remand, the Veteran should be issued appropriate VCAA notice 
for a medical expenses reimbursement claim pursuant to the 
amended version of 38 U.S.C.A. § 1725 and be given a 
reasonable period of time to respond prior to readjudication 
of the claim.  

As for the issues of stabilization, the Chief Medical Officer 
determined that the Veteran was stable as of November 10, 
2006, but the record is completely devoid of any rationale 
for this conclusion.  On the other hand, according to the 
Discharge Summary issued by Parrish Medical Center, the 
Veteran could not be discharged until November 12, 2006 due 
to the fact that he was in a significant amount of pain.  It 
was noted that the Veteran still required IV fluids, IV 
antibiotics, IV pain medication, IV antiemetic medication, 
and IV antihypertensive medication.  Parrish Medical Center 
also states the Veteran's blood sugar and blood pressure were 
out of control, and he was not discharged until he was 
stable.  

A medical opinion is required from an appropriate VA 
physician concerning whether the Veteran could have been 
transferred safely at any time between November 9, 2006 to 
November 12, 2006, to a VA facility for continuation of 
medical treatment. The physician must be provided with a copy 
of the claims file so that he or she can properly address 
this question.  The rationale for the opinion must be 
provided.

In addition, there is no evidence which addresses whether a 
VA or other Federal facility was feasibly available when the 
Veteran's condition had stabilized and he was suitable to be 
transferred.  This issue is generally determined by an 
administrator at the VAMC and, thus, a remand is necessary 
for the AOJ to obtain a determination as to whether a VA or 
other Federal facility was feasibly available after the 
Veteran's point of stabilization, if any, prior to his 
discharge.  Again, the October 2008 amendments to § 1725 
appear to provide a more liberal view of what constitutes a 
continuing medical emergency.  Under the revised statutes, 
emergency treatment includes treatment rendered until such 
time as the Veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is 
capable of accepting such transfer.  Therefore, it extends 
the definition of an emergency.  Under the prior statute and 
regulation, it did not matter for purposes of determining 
stability whether such VA facility was actually capable of 
accepting such transfer.  In short, a remand is required in 
order to provide information and documentation that addresses 
when it was safe to transfer the Veteran to a VA facility, 
the date a VA facility was capable of accepting the transfer, 
and any reasonable attempts made between November 9, 2006 and 
November 12, 2006 to effectuate such transfer.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter notifying him and his 
representative of (1) any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his unauthorized medical 
expenses claims under the amended version 
of § 1725; (2) the information or 
evidence that he should provide; and (3) 
the information or evidence VA will 
attempt to obtain on his behalf. With 
regard to the critical amendments 
effective October 2008, see Veterans' 
Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).

2.  Obtain and associate with the claims 
file the original claim filed by either 
the Veteran or Parrish Medical Center in 
which reimbursement for the expenses at 
issue was sought.  

3.  Determine and document for the record 
whether the Veteran has coverage under 
Medicare, Tricare, or any other health 
insurance policy issued either 
individually or through his wife.

4.  Request Parrish Medical Center to 
provide any documents addressing when it 
was safe to transfer the Veteran to a VA 
facility; the date that such a facility 
was capable of accepting the transfer 
(when there was room available for the 
Veteran); and any reasonable attempts 
made between November 9, 2006 and 
November 12, 2006 to effectuate such 
transfer.

Request that the Fee Service Review 
Physician, or equivalent officer, at the 
Tampa VAMC review the Duplicate Combined 
Health Record and determine whether a VA 
or other Federal facility was or was not 
feasibly available between November 9, 
2006 and November 12, 2006, and any 
reasonable attempts made to effectuate 
such a transfer.

In making this determination, the 
reviewing officials should consider the 
urgency of the Veteran's medical 
condition at the time, the relative 
distance of the travel involved, the 
nature of the treatment involved, the 
length of any delay that would have been 
required to obtain treatment from a VA 
facility, and the availability of beds.

5.  Then, after securing the above 
records, request a medical opinion from 
an appropriate VA physician concerning 
whether the Veteran could have been 
transferred safely at any time between 
November 9, 2006 and November 12, 2006 to 
a VA facility for continuation of medical 
treatment.  The physician must be 
provided with a copy of the claims file, 
including the MAS folder, so that he or 
she can properly address this question.  
The rationale for the opinion must be 
provided.


6.  Readjudicate the unauthorized medical 
expenses claim in light of the additional 
evidence of record.  If this claim is not 
granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case.  This supplemental statement of the 
case should include the amended 
provisions of 38 U.S.C.A. § 1725 (West 
Supp. 2009) and any applicable 
regulations.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, 
Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).  An appropriate period of 
time should be allowed for response from 
the Veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



